IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40121
                        Conference Calendar



LENARD ALFRED SMOCK, JR.,

                                         Plaintiff-Appellant,

versus

UNIT HEALTH ADMINISTRATOR, Gurney Unit, Moore Unit;
MARIE BLACK, Nurse Practioner, Moore Unit; UP GREENWOOD,
Administration, Moore Unit; POLLA HEWITT, RN, Moore Unit;
UP KEARNEY, Administration, Moore Unit; ROCHELLE MCKINNEY,
RN, Moore Unit,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No. 3:01-CV-41
                        --------------------
                           October 30, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Lenard Alfred Smock, Texas prisoner # 885088, appeals the

district court's dismissal without prejudice of his pro se, in

forma pauperis 42 U.S.C. § 1983 action for failure to comply with

the order requiring him to answer specific questions about each

defendant’s personal involvement and actions supporting his claim



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40121
                                 -2-

of deliberate indifference and for failure to exhaust

administrative remedies.

     Smock’s appellate brief is devoted to arguing the merits of

his complaint.    Smock does not adequately argue that the district

court erred in dismissing his complaint without prejudice based

on either failure to amend his complaint in compliance with the

magistrate judge’s order to provide specific facts concerning

each named defendant, or failure to provide proof that his claims

as to each named defendant were administratively exhausted.

Smock's appellate brief does not challenge the reasons for the

district court's dismissal of his complaint.     Smock has thus

waived the only issues for appeal.     Yohey v. Collins, 985 F.2d

222, 225 (5th Cir. 1993); Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).     This appeal is

without arguable merit and is thus frivolous.     See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).     It is therefore

DISMISSED.   See 5TH CIR. R. 42.2.   Smock's outstanding motions are

DENIED.

     The dismissal of this appeal counts as Smock’s second strike

under the Prison Litigation Reform Act.     See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996); Smock v. Unit Health

Administrator, No. 01-41402 (5th Cir. May 31, 2002)(unpublished)

(first strike).   Smock is WARNED that if he accumulates three

"strikes" under 28 U.S.C. § 1915(g) he will not be able to

proceed IFP in any civil action or appeal filed while he is
                          No. 02-40121
                               -3-

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED, MOTIONS DENIED, SANCTION WARNING ISSUED.